DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 05 February 2021 has been entered.
Claims 1-3, 10, 12-16, 18-20, and 23-25 are pending.
The previous rejections have been updated as necessitated by amendments to the claims.  The updated rejections follow.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-3, 10, 12-16, 18-20, and 23-25 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sanborn (WO 2015/063251) in view of Powers (US 2003/0181777), as evidenced by Chen (US 4,627,911) and Dohi (EP 0847973).
Regarding claims 1, 15, 19-20 and 25, Sanborn teaches introducing a hydrocarbon feedstock comprising ethylene, butane, or hexane feed, or mixtures thereof into a cracking reactor (page 3, lines 4-20) in combination with a formaldehyde oxygenate stream (page 2, lines 15-27 and page 4, lines 1-25) and vaporizing the feeds (page 4, lines 7-14 – Examiner notes that Sanborn teaches same feedstock, products, and temperatures as indicated in claim 12, so it is expected that the same vaporization would necessarily occur).  Examiner considers the Sanborn oxygenate stream to read on the claimed HGM, 
Examiner notes that formaldehyde diluted in water is known as formalin.  This is evidenced by Dohi, which teaches that formaldehyde is often supplied in an aqueous solution called formalin, since formaldehyde alone is gaseous and difficult to handle at ordinary temperatures (column 1, lines 20-35).
Sanborn teaches solid acid catalyst bed (ZSM-5) comprising a solid catalyst sized to a diameter of 1-200 micrometers (page 9, lines 22-32 and page 12, lines 13-15), which reads on the claimed range of 25-2,500 micrometers.  Sanborn teaches cracking the hydrocarbon feed to produce a cracking product comprising C1-C4 hydrocarbons (ethylene, propylene, C4 olefins) and C5+ hydrocarbons (benzene, toluene, xylene) (page 5, lines 1-31).  Sanborn teaches oxygenate (formaldehyde): olefin (hydrocarbon feed) ratios of 1:1- 20:1 (page 3, lines 8-15), which reads on the claimed range.  Sanborn teaches WHSV of 1-5000 hr-1 (page 4, lines 15-17), which reads on the claimed range.
Sanborn does not explicitly disclose (1) preheating a hydrocarbon feed to a pre reaction temperature of 200-300°C.  Also, (2) Sanborn is silent as to if additional heat is provided to the catalyst bed or not.
Regarding (1), Powers teaches that it is conventional in the art to preheat feed, co-feed, or catalysts as desired [0017].  Examiner additionally notes that Sanborn teaches reaction temperatures in the range of 200-1000°C (page 4, lines 7-14).
Therefore, it would have been obvious to the person having ordinary skill in the art to have pre heated the hydrocarbon feed as is disclosed as conventional in Powers, for the benefit of raising the feed to or near reaction conditions.  In this regard, it would have been obvious to the person having ordinary skill in the art to have selected a temperature in the range of 200-300°C, since Sanborn teaches reaction temperatures of 200-1000°C.  
Regarding (2), since Sanborn teaches reaction temperatures including 200-300°C, it is not seen where additional heating would be required.  Further, Sanborn teaches the same oxygenate (formaldehyde, methanol, etc) feed in combination with hydrocarbons and zsm catalyst, at the same conditions as claimed, to form the same products as claimed.  In this regard, it is expected that the same heat generation would occur.  Further, Chen evidences that reaction of oxygenates (including aldehydes and methanol) with hydrocarbon feeds and zsm catalysts would result in exothermic reaction of oxygenate and endothermic reaction of the hydrocarbon (column 1, lines 10-21; column 4, lines 55-67; column 5, lines 14-27; claim 12).  Chen teaches that the exothermic and endothermic reactions can be balanced so that no additional heat is required to maintain cracking (column 1, lines 10-22).
Therefore, it would have been obvious to the person having ordinary skill in the art that Sanborn would not require additional heat to the catalyst zone, since (1) Sanborn teaches reaction temperatures overlapping with the claimed preheat temperature of 200-300°C (2) Sanborn teaches the same hydrocarbon feed, formaldehyde feed, ratio of reactants, and formation of the same products and (3)  Chen evidences that reaction of oxygenates with zsm catalyst is exothermic and balances the endothermic reaction of hydrocarbons with zsm.  It is not seen where Applicant has distinguished the process steps in this regard.
Regarding claims 2-3, Sanborn does not explicitly disclose the order of introduction and vaporization. 
However, Examiner notes that the order of mixing is prima facie obvious in the absence of new or unexpected results.  See MPEP 2144: In reGibson, 39 F.2d 975, 5 USPQ 230 (CCPA 1930) (Selection of any order of mixing ingredients is prima facie obvious.).
Regarding claim 10, Sanborn teaches the cracking product comprises ethylene, propylene, C4+ olefins, benzene, toluene, and xylenes (page 5, lines 22-31).  It is expected that Sanborn would also result in the same hydrogen, methane, ethane, lpg, naphtha, gasoline, and gas oils; since Sanborn process steps in this regard.
Regarding claim 12, Sanborn teaches reaction temperatures of 200-1000°C (page 4, lines 7-14), which reads on the claimed range.
Regarding claims 13-14, Sanborn teaches the catalyst bed comprises a fluidized bed reactor, fixed bed reactor, or moving bed reactor (page 4, lines 18-25).  
Regarding claim 16, Sanborn teaches ZSM-5 catalyst (page 9, lines 22-32) having SI/Al ratio of 10-280 (page 10, liens 1-4), which reads on the claimed range.
Regarding claim 18, Sanborn teaches the ZSM-5 catalyst (page 9, lines 22-32) contains phosphorous (page 12, lines 3-9).
Regarding claim 23, Sanborn teaches that if catalyst extrudates are formed, the average particle size is 1-10 millimeter (1,000-10,000 micrometers) (page 12, lines 14-15), which reads on the claim language.
Regarding claim 24, Sanborn teaches that if catalyst extrudates are formed, the average particle size is 1-10 millimeter (1,000-10,000 micrometers) (page 12, lines 14-15).  Examiner considers the 1000 micrometers of Sanborn to be close enough to the claimed range of 800 micrometers, that the person having ordinary skill in the art would expect the same or similar result.  
See MPEP 2144.05, I: Similarly, a prima facie case of obviousness exists where the claimed ranges or amounts do not overlap with the prior art but are merely close. Titanium Metals Corp. of Americav.Banner, 778 F.2d 775, 783, 227 USPQ 773, 779 (Fed. Cir. 1985) (Court held as proper a rejection of a claim directed to an alloy of “having 0.8% nickel, 0.3% molybdenum, up to 0.1% iron, balance titanium” as obvious over a reference disclosing alloys of 0.75% nickel, 0.25% molybdenum, balance titanium and 0.94% nickel, 0.31% molybdenum, balance titanium. “The proportions are so close that prima facie one skilled in the art would have expected them to have the same properties.”).
Alternatively, Examiner notes that Sanborn teaches that the catalyst may be formed into spheres, tablets, rings, extrudates, or any other shape known to one of ordinary skill in the art (page 12, lines 10-12).  
Therefore, it would have been obvious to the person having ordinary skill in the art to have selected any size catalyst, in view of the teaching by Sanborn that any known catalyst in any known shape may be selected.  The person having ordinary skill in the art may select a catalyst having the diameter claimed, if it is what they have available, or it is most economic.  It is not seen where such a selection would result in any new or unexpected results.  Further, since Sanborn identifies diameters both above and below the claimed range (page 12, lines 13-15), it is expected that the person having ordinary skill in the art would have a reasonable expectation of success in using the claimed range.

Response to Arguments
Applicant’s arguments have been fully considered and are addressed by the updated rejections as necessitated by amendments to the claims.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
EP0489497 – teaches oxygenate, methanol, formaldehyde, and water in oxygenate to olefins process
US2007/0129588 – teaches integrated oxygenate (formaldehyde) conversion and product cracking
US2005/0187415 – teaches olefin production from steam cracking
US4374295 – teaches formalin in olefin producing process
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHELLE STEIN whose telephone number is (571)270-1680.  The examiner can normally be reached on Monday-Friday 8:30 AM-5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Prem C Singh can be reached on 571-272-6381.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/MICHELLE STEIN/Primary Examiner, Art Unit 1771